Citation Nr: 1645240	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which is the Agency of Original Jurisdiction (AOJ) in this matter.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the AOJ.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files and has been reviewed.  

In March 2016, the Board denied the service connection claim for asthma on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016, in response to a joint motion for remand (JMR) filed by the parties to this matter, the Court remanded the issue to the Board.  

In August 2015, the Veteran filed a notice of disagreement (NOD) against a March 2015 rating decision.  The AOJ has not responded with a Statement of the Case (SOC), but has acknowledged receipt of the NOD.  As such, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The JMR stated that the March 2016 denial misapplied findings noted in a VA examination report and opinion dated in November 2010.  The JMR stated that, on the one hand, the Board found that the Veteran did not have asthma before service and did not experience asthma during service while, on the other hand, the November 2010 VA examiner found that the Veteran had asthma before service and experienced asthma during service.  

This matter should be remanded for an additional VA examination, report, and opinion.  In particular, a new examination should address whether the Veteran had asthma prior to service entry (as he has asserted), whether pre-service asthma was aggravated by service, and whether any such asthma relates to the Veteran's currently diagnosed asthma.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).     

Any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in March 2016.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asthma.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  If it is determined that asthma preexisted service, exactly what evidence supports that conclusion.  (Identify treatment records, pulmonary studies, pharmacy records)  Is it clear and unmistakable (i.e., the evidence is obvious) that the Veteran had asthma prior to the May 1992 entrance into active service? 

In answering this question, please consider and discuss the evidence indicating pre-service asthma, such as the November 2010 VA report, the May 2010 private report, and the Veteran's multiple lay assertions that he had asthma prior to entering active service in May 1992.  Please also discuss the April 1992 entrance report of medical examination, which indicates normal lungs and chest at service entrance.  

(b)  If the answer to (a) is affirmative, is it also clear and unmistakable that the asthma WAS NOT aggravated by service?  In other words, is it clear and unmistakable that any worsening was acute and transitory or was due to the natural progression of the disease?  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In answering this question, please note and discuss the multiple service treatment records indicating complaints of breathing difficulty during service.  Please also discuss the October 1997 discharge report of medical examination, which indicates normal lungs and chest at separation.  

(c)  If it is not clear and unmistakable that asthma existed at service entrance, is it at least as likely as not (i.e., probability of 50 percent or higher) that current asthma is related to an in-service disease, event, or injury?

In answering this question, please note and discuss the multiple service treatment records indicating complaints of breathing difficulty during service.  Please also discuss the October 1997 discharge report of medical examination, which indicates normal lungs and chest at separation.  Further, please consider and discuss any evidence of treatment for asthma following service.  

Lastly, please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the January 2015 Supplemental SOC (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided with a new SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

